UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 10-1531


AUDREY CLEMENT; JOHN REEDER,

                  Plaintiffs – Appellants,

          and

JOSHUA RUEBNER,

                  Plaintiff,

          v.

RAY H. LAHOOD, U. S. Department of Transportation; VICTOR
MENDEZ,   Administrator   Federal   Highway   Administration;
ROBERTO FONSECO-MARTINEZ, Virginia Division Administrator,
Federal    Highway    Administration;   DAVID    S.    EKERN,
Commissioner, Virginia Department of Transportation,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:09-cv-01056-CMH-IDD)


Submitted:   August 17, 2010                 Decided:   October 7, 2010


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Audrey Clement, John Reeder, Appellants Pro Se.       Allen M.
Brabender, Bernard G. Kim, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C.; Christopher Dwight Eib, OFFICE OF THE ATTORNEY
GENERAL OF VIRGINIA, Richmond, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Audrey      Clement   and    John   Reeder     appeal       the    district

court’s    order      granting     summary      judgment     in       favor    of   the

Government and dismissing Clement’s civil complaint.                           We have

reviewed the record and find no reversible error.                       Accordingly,

we deny Clement and Reeder’s motion for a stay pending appeal

and   affirm    for     the    reasons   stated      by    the    district      court.

Clement v. LaHood, No. 1:09-cv-01056-CMH-IDD (E.D. Va. Apr. 30,

2010).     We dispense with oral argument because the facts and

legal    contentions     are     adequately     presented        in   the     materials

before    the   court    and    argument     would   not    aid       the   decisional

process.

                                                                               AFFIRMED




                                         3